Citation Nr: 0842365	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1985 
to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Indianapolis, Indiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran's claims of entitlement to 
earlier effective dates for service-connected residuals of a 
right wrist scaphoid fracture, lateral epicondylitis of the 
right elbow, and epicondylitis of the left elbow were granted 
in full as per the Board's July 2007 remand and the May 2008 
rating decision.  As such, the only issue before the Board is 
the veteran's claim of entitlement to a compensable 
evaluation for hemorrhoids.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an October 2004 RO hearing, the veteran testified that his 
hemorrhoids were painful, itchy, and irritating.  He further 
testified that he experienced bleeding from the hemorrhoids 
everyday which required him to change his underwear two to 
three times per day.  By a July 2007 Board remand, the RO was 
instructed to provide the veteran with a VA examination to 
assess the nature and severity of his service-connected 
hemorrhoids, to include all testing necessary to ascertain 
any manifestations of the veteran's hemorrhoid disorder, to 
include anemia.  Specifically, the RO was directed that the 
examiner must perform a test of the veteran's hemoglobin 
count.  The veteran received an April 2008 VA rectum and anus 
examination; however, the examiner failed to provide testing 
of the hemoglobin count and noted that the nature of the 
hemorrhoids could not be ascertained.  RO compliance with a 
remand is not discretionary and where the RO fails to comply 
with the terms of a remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.	The RO must provide the veteran a VA 
medical examination to determine the 
nature and severity of the hemorrhoid 
condition.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must test 
the veteran's hemoglobin count.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
rationale for any opinions expressed 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.  The report must 
be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

